DETAILED ACTION
Applicant: CROHN, Robert & HOOD, David K.
Assignee: ISP Investments LLC
Attorney: William J. Davis (Reg. No.: 30,744)
Filing: Amendment filed 14 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-10 and 12-14 are currently pending before the Office.  Independent claims 1 and 12 were further amended to require “the predetermined calibration curve is based on an optical density-red linear response characteristic” and claims 1, 3, 6-10, and 12-14 have been further amended to add and remove other limitations.  Claims 11 and 15 have been cancelled. 

Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 14 April 2022, with respect to claim objections, §112(b) rejections, & prior art rejections have been fully considered and are persuasive in that the requested amendments have been made (claim objections & §112(b) rejections) and the claims have been amended to avoid the cited art (§102(a)(1) & §103 rejections).  The objections of the claims have been withdrawn, and the rejections of the claims have been withdrawn.  Upon further consideration, the claims are rejected in view of Patel & Chan, Radiochromic film as a tool to study and validate a commercial Monte Carlo dose calculation algorithm for electron radiotherapy, July 2016, Royal Melbourne Institute of Technology (RMIT) University Thesis, Pgs. 1-135 and new formalities have been introduced by amendment, see below.   

Claim Objections
Claims 1-10 are objected to because of the following informalities:  claim 1 has been amended to “after the dose indicator is exposured to the amount of radiation” which should be amended to “is exposed to the amount”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 11 include the phrase “an optical means configured to capture the color change of the dose indicator” and claim 12 includes the phrase “capturing the color change of the dose indicator after exposure to radiation using an optical means” which for purposes of examination, the “optical means” will correspond to the disclosed structure of any of: “a camera selected from group comprising a smart phone camera, a high definition camera, a magnifying camera, a densitometer, an image scanner, a video camera, a TV camera, an optical imaging device and the like” (Spec., ¶51) which is broad enough to cover any optical imaging device or device capable of measuring density capable of capturing color change of dose indicators or other colored media.  The addition of “configured“ does not change the interpretation of this phrase falling under §112(f) since “configured” or “configured to” is a recognized transitional word, see MPEP §2181 I. & I.B. – “other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function.”
Claims 1 and 11 include the phrase “a software configured to compare the optical density of the dose indicator as compared to a predetermined calibration curve” which for purposes of examination, the “software means” will correspond to the disclosed structure of: “central processing unit (CPU) ., . . [that] converts the captured color change into numerical color data and compares with predetermined data using quantification algorithms”(Spec., ¶¶52-53) of a smart phone, a dosimetry device, or any other optical imaging device or device capable of measuring density that includes one or more processors capable of converting captured color change into numeral data and comparisons to predetermined data.  The addition of “configured“ and removal of “means” does not change the interpretation of this phrase falling under §112(f) since “configured” or “configured to” is a recognized transitional word, see MPEP §2181 I. & I.B. – “other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pub. 2008/0023647) and Chan, Radiochromic film as a tool to study and validate a commercial Monte Carlo dose calculation algorithm for electron radiotherapy, July 2016, Royal Melbourne Institute of Technology (RMIT) University Thesis, Pgs. 1-135.
Regarding claim 1, Patel discloses a dosimetry device (Fig. 1 dosimeter badge) for quantifying a dosage of radiation emitted from a radiation source (Abstract), the device comprising:
(i) a radiation dose indicator (Fig. 1 – color change based on dosage in Grays (Gy); ¶¶104-105) comprising a radiation sensitive composition capable of measuring an amount of radiation and producing a representation of the amount of radiation emitted as a color change (¶¶104-105 – color change proportional to dosage);
(ii) an optical means (Fig. 8 imager 84; ¶45) configured to capture the color change produced by the dose indicator after the dose indicator is exposured to the amount of radiation (¶45 – imager used capture color change and determine treatment condition with software); and

    PNG
    media_image1.png
    664
    1047
    media_image1.png
    Greyscale

(iii) software means (¶45; ¶83 – dose range determined based on software analysis of image) configured to compare an optical density of the color change produced by the dose indicator (Fig. 1) with a predetermined calibration curve to quantify the dosage of radiation emitted from the radiation source, wherein the predetermined calibration curve is developed using a percentage of optical density versus a cumulative radiation dosage (Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves).  However, Patel fails to disclose an optical density-red linear response characteristic.
In a related field of endeavor, Chan discloses a dosimetry device (Chan: Pg. 43 – radiochromic film exposed to radiation) including a radiation dose sensor (Pgs. 43-44) having a predetermined calibration curve (Fig. 4.4 dose response curve; Pgs. 72-73) wherein the predetermined calibration curve (Pgs. 72-73) is based on an optical density-red linear response characteristic (Fig. 4.4 – dose response curve in the red channel; Pgs. 72-73) of the radiation dose sensor (Pgs. 42-43).

    PNG
    media_image2.png
    380
    476
    media_image2.png
    Greyscale

In view of the ability to obtain a calibration curve in the red channel which is more appropriate at a therapeutic dose range as is disclosed in Chan at Figure 4.4 & Pgs. 43-44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with the teachings of Patel to obtain a linear response calibration curve in the red channel which is more appropriate at a therapeutic dose range.

Regarding claim 2, Patel further discloses wherein the radiation sensitive composition is a radiation sensitive film prepared from polyacetylene, lithium, sodium, potassium or zinc salt of polyacetylene (Patel: ¶49 incorporating WO 2004/017095 – ¶104 lithium salts are good converters for thermal neutrons &  ¶19 use of conjugated polyacetylenic compositions as radiation dosimeters).

    PNG
    media_image3.png
    331
    627
    media_image3.png
    Greyscale

Regarding claim 3, Patel and Chan further disclose wherein the radiation sensitive film is capable of measuring amounts of radiation in a radiation dose range of about 0.01 Gray (Gγ) per second to about 10,000 Gray (Gγ) per second (Patel: Fig. 1 0.01-5.00 gray sensitive film; ¶49 incorporating WO 2004/017095 - ¶143 wide dose range from 1 mGy to 100,000 Gy; Chan: Pgs. 72-73 responses at doses of 10-600 cGy).

    PNG
    media_image4.png
    427
    620
    media_image4.png
    Greyscale

Regarding claim 4, Patel further discloses wherein the radiation sensitive film is a radiochromic film (Patel: ¶49 incorporating WO 2004/017095 - ¶98).

    PNG
    media_image5.png
    293
    627
    media_image5.png
    Greyscale

Regarding claim 7, Patel further discloses wherein the optical means is selected from the group consisting of a smart phone camera, a high definition camera, a magnifying camera, a magnifying microscope, a densitometer, an image scanner, a video camera, a TV camera, and an optical imaging device (Fig. 8 imager 84; ¶45 CCD camera is an optical imaging device).
	Regarding claim 8, Patel and Chan further disclose wherein the software comprises a software program (Patel: ¶45; ¶83; Chan: Abstract – Monte Carlo Software) based on quantification algorithms capable of characterizing the color change in the form of color spaces, converting the color spaces into a numerical dosimetry data set and comparing the numerical dosimetry data set to a pre-determined color versus radiation dose response data set (Patel: Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves; ¶75; Chan: Fig. 4.4; Abstract; Pgs. 72-73).

	Regarding claim 12, Patel discloses method of quantifying the dosage of radiation emitted from a radiation source (Fig. 1; ¶45) comprising the steps of: 
(i) exposing a dosimetry device to irradiation (Fig. 1 – color change based on dosage in Grays (Gy); ¶¶104-105), said dosimetry device comprising radiation sensitive indicator configured to measure an amount of radiation and produce a visual representation of the amount of radiation as a color change (¶¶104-105 – color change proportional to dosage); 
(ii) capturing the color change of the dose indicator (Fig. 8 imager 84; ¶45) after exposure to the amount of radiation using an optical means (Fig. 8; ¶45 – imager used capture color change and determine treatment condition with software); and 
(iii) comparing an optical density corresponding to the color change to a predetermined calibration curve to quantify the dosage of radiation emitted from the radiation source, wherein the predetermined calibration curve is developed using percentage optical density versus (¶45; ¶83 – dose range determined based on software analysis of image), cumulative radiation dosage to quantify the dosage of radiation emitted from the radiation source  (Fig. 1; Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves; ¶83).  However, Patel fails to disclose an optical density-red linear response characteristic.
In a related field of endeavor, Chan discloses a dosimetry device (Chan: Pg. 43 – radiochromic film exposed to radiation) including a radiation dose sensor (Pgs. 43-44) having a predetermined calibration curve (Fig. 4.4 dose response curve; Pgs. 72-73) wherein the predetermined calibration curve (Pgs. 72-73) is based on an optical density-red linear response characteristic (Fig. 4.4 – dose response curve in the red channel; Pgs. 72-73) of the radiation dose sensor (Pgs. 42-43).
In view of the ability to obtain a calibration curve in the red channel which is more appropriate at a therapeutic dose range as is disclosed in Chan at Figure 4.4 & Pgs. 43-44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with the teachings of Patel to obtain a linear response calibration curve in the red channel which is more appropriate at a therapeutic dose range.

Regarding claim 13, Patel further discloses wherein the radiation dose sensor is a radiochromic film (¶49 incorporating WO 2004/017095 - ¶98 radiochromic film) capable of measuring radiation within a radiation dose range of about 0.01 Gray (Gγ) per second to about 10,000 Gray (Gγ) per second (Fig. 1 0.01-5.00 gray sensitive film; ¶49 incorporating WO 2004/017095 - ¶143 wide dose range from 1 mGy to 100,000 Gy), and wherein the optical means is a photographic densitometer (¶90 imaging system may be an optical densitometer).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Chan as applied to claim 1 above, and further in view of Micke et al. (US 8,604,415).
Regarding claims 5-6, Patel and Chan disclose the dosimetry device of claim 1, but are silent regarding a marker.
In a related field of endeavor, Micke et al. discloses a dosimetery device (Figs. 1-2) including exposing radiation to color changing films (Fig. 2) and imaging the film to determine radiation dosage (Figs. 1-2; Abstract), and further including radiation sensitive compositions comprising a marker (claim 5) (C.11:L.60-69 polyacetylene which is a dye marker) which is a dye marker (claim 6).

    PNG
    media_image6.png
    546
    1284
    media_image6.png
    Greyscale

In view of the ability of a polyacetylene film to be sensitive to radiation such that the color darkness is proportional to the radiation exposure as is disclosed in Micke et al. at Column 14, Lines 27-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Micke et al. with the teachings of Patel and Chan to obtain materials capable of changing color and being proportional to radiation exposure to quantify the radiation dosage.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Chan as applied to claim 8 and 12, respectively, above, and further in view of Balooch et al. (US 2017/0191866).
Regarding claim 9, Patel and Chan disclose the dosimetry device of claim 8, but are silent regarding cloud enabling access.
In a related field of endeavor, Balooch et al. discloses a dosimetery device (¶22 – image analysis for dose determination) wherein a UV radiation dose indicator (Fig. 1 indicator 101) is imaged by a smart phone (Fig. 1 smart phone 102) wherein numerical dosimetry data set is capable of being up-loaded into a cloud computing environment enabling access to a plurality of information networks and software management tools (Fig. 1; ¶42 device 101 measures changes due to sun irradiation by means of chemical or electrical change. Mobile devices 102 are used to read such changes and convert to UV doses. Users use the mobile devices to communicate with cloud/server to upload personal information and download information for personal UV calculation. The cloud/server collects personalized information that includes date, time, location, skin type, and UV (UVA, UVB, UVI levels).’; ¶115).

    PNG
    media_image7.png
    462
    1431
    media_image7.png
    Greyscale

In view of the ability to upload personalized data to the cloud and obtain converted radiation doses from the cloud as is disclosed in Balooch et al. at Figure 1 & Paragraphs 42 & 115, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balooch et al. with the teachings of Patel and Chan to obtain personalized tracking of dosage using cloud enabling access.

Regarding claim 14, Patel and Chan disclose the method of claim 12, and Patel further discloses the radiation dose sensor is a radiochromic film (Patel: ¶49 incorporating WO 2004/017095 - ¶98 radiochromic film) capable of measuring radiation within a radiation dose range of about 0.01 Gray (Gγ) per second to about 10,000 Gray (Gγ) per second (Fig. 1 0.01-5.00 gray sensitive film; ¶49 incorporating WO 2004/017095 - ¶143 wide dose range from 1 mGy to 100,000 Gy), and wherein the optical means is a photographic densitometer (¶90 imaging system may be an optical densitometer).  But are silent regarding a smart phone.
In a related field of endeavor, Balooch et al. discloses a dosimetery device (¶22 – image analysis for dose determination) wherein a UV radiation dose indicator (Fig. 1 indicator 101) is imaged by a smart phone (Fig. 1 smart phone 102) wherein dosimetry data is up-loaded into the cloud enabling access to a plurality of information networks and software management tools (Fig. 1; ¶42; ¶115) and obtain images of the dosimeter device with a smart phone and processed by a cell phone app (¶119).
In view of the ability to upload personalized data to the cloud and obtain converted radiation doses from the cloud as is disclosed in Balooch et al. at Figure 1 & Paragraphs 42 & 115, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balooch et al. with the teachings of Patel and Chan to obtain personalized tracking of dosage using cloud enabling access and obtaining color change data from a mobile phone for convenience.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Chan as applied to claim 1 above, and further in view of Lewis et al. (US Pat. 5,051,597).
Regarding claim 10, Patel and Chan disclose the dosimetry device of claim 1, and Patel  further discloses the dosimetry device (Patel: Fig. 1 – color change based on dosage in Grays (Gy); ¶¶104-105) is regulatory compliant is used in sterilization of surfaces and solutions, medical imaging, medical or industrial equipment quality assurance testing, UV light measurement, food processing and storage, and transportation of radiation sensitive materials (¶103 – sensor may be used in many classes including food processing and storage, medical imaging, sterilization, etc.; ¶108 medical applications), but fails to disclose blood bags.
In a related field of endeavor, Lewis et al. discloses a dosimetry device (Figs. 10-11 dosage indicator) including a dosage indicator configured to be used to facilitate safe storage of blood in blood bags utilizing a visible message to indicate if a predetermined threshold has been exceeded (C.4:L.53-59).

    PNG
    media_image8.png
    460
    580
    media_image8.png
    Greyscale

In view of the ability to protect blood from exposure to radiation above a predetermined threshold using a color changing dosage indicator as is disclosed in Lewis et al. at Figures 10-11 & Column 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis et al. with the teachings of Patel and Chan to protect patients/doctors from using blood that has been exposed to radiation above a predetermined threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lewis et al. (US Pub. 2007/0019790) – which discloses a radiation sensitive film (Lewis et al.: Abstract) capable of color change for measuring dosage (¶49) and an optical density-red (¶49) linear scale (¶36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884